NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BELICA YANIRA GUZMAN-ESCOBAR,                   No.    15-71981

                Petitioner,                     Agency No. A200-627-534

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Belica Yanira Guzman-Escobar, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny in the petition for review.

      The record does not compel the conclusion that Guzman-Escobar established

extraordinary or changed circumstances to excuse her untimely asylum application.

See 8 C.F.R. §§ 1208.4(a)(4), (5); Toj-Culpatan v. Holder, 612 F.3d 1088, 1091-92

(9th Cir. 2010). Thus, Guzman-Escobar’s asylum claim fails.

      Guzman-Escobar does not challenge the agency’s finding that she failed to

establish past persecution, and substantial evidence supports the agency’s

conclusion that, even if Guzman-Escobar’s family constitutes a particular social

group, she failed to establish a nexus between the harm she fears and a protected

ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”

(emphasis in original)); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, her withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Guzman-Escobar failed to show it is more likely than not that she will be tortured


                                         2                                   15-71981
by or with the consent or acquiescence of the government of Guatemala. See Aden

v. Holder, 589 F.3d 1040, 1047 (2009).

      PETITION FOR REVIEW DENIED.




                                         3                               15-71981